Exhibit 10.1

Continental Resources, Inc.

Banner Pipeline Company, L.L.C.

CLR Asset Holdings, LLC

The Mineral Resources Company

$1,000,000,000 4.375% Senior Notes due 2028

PURCHASE AGREEMENT

dated December 4, 2017

Merrill Lynch, Pierce, Fenner & Smith

Incorporated



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

December 4, 2017

MERRILL LYNCH, PIERCE, FENNER & SMITH

                     INCORPORATED

As Representative of the Initial Purchasers

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Introductory. Continental Resources, Inc., an Oklahoma corporation (the
“Company”), proposes to issue and sell to the several Initial Purchasers named
in Schedule A (the “Initial Purchasers”), acting severally and not jointly, the
respective amounts set forth in such Schedule A of $1,000,000,000 aggregate
principal amount of the Company’s 4.375% Senior Notes due 2028 (the “Notes”).
Merrill Lynch, Pierce, Fenner & Smith Incorporated has agreed to act as the
representative of the several Initial Purchasers (the “Representative”) in
connection with the offering and sale of the Notes.

The Notes will be issued pursuant to an indenture (the “Indenture”), to be dated
as of the Closing Date (as defined in Section 2 hereof), among the Company, the
Initial Guarantors (as defined below) and Wilmington Trust, National
Association, as trustee (the “Trustee”). Notes will be issued only in book-entry
form in the name of Cede & Co., as nominee of The Depository Trust Company (the
“Depositary”) pursuant to a letter of representations, to be dated on or before
the Closing Date (the “DTC Agreement”), from the Company to the Depositary.

The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of the Closing Date (the “Registration Rights
Agreement”), among the Company, the Initial Guarantors and the Initial
Purchasers, pursuant to which the Company and the Initial Guarantors may be
required to file with the Commission (as defined below), under the circumstances
set forth therein, (i) a registration statement under the Securities Act of 1933
(as amended, the “Securities Act,” which term, as used herein, includes the
rules and regulations of the Commission promulgated thereunder) relating to
another series of debt securities of the Company with terms substantially
identical to the Notes (the “Exchange Notes”) and the Guarantors’ (as defined
below) Exchange Guarantees (the “Exchange Guarantees”) to be offered in exchange
for the Notes and the Guarantees (as defined below) (the “Exchange Offer”) and
(ii) a shelf registration statement pursuant to Rule 415 of the Securities Act
relating to the resale by certain holders of the Notes, and in each case, to use
their commercially reasonable efforts to cause such registration statements to
be declared effective. All references herein to the Exchange Notes and the
Exchange Offer are only applicable if the Company and the Initial Guarantors are
in fact required to consummate the Exchange Offer pursuant to the terms of the
Registration Rights Agreement.



--------------------------------------------------------------------------------

The payment of principal of, premium, if any, and interest on the Notes and the
Exchange Notes when and as the same becomes due and payable, will be fully and
unconditionally guaranteed on a senior unsecured basis, jointly and severally,
by (i) Banner Pipeline Company, L.L.C., a wholly owned subsidiary of the Company
(“Banner”), (ii) CLR Asset Holdings, LLC, a wholly owned subsidiary of the
Company (“CLR Asset Holdings”), (iii) The Mineral Resources Company, a wholly
owned subsidiary of the Company (“Mineral Resources” and together with Banner
and CLR Asset Holdings, the “Initial Guarantors” and each an “Initial
Guarantor”) and (iii) any subsidiary of the Company formed or acquired after the
Closing Date that executes a supplement to the Indenture guaranteeing the Notes
in accordance with the terms of the Indenture, and their respective successors
and assigns (together with the Initial Guarantors, the “Guarantors”), pursuant
to their guarantees (the “Guarantees”). The Notes and the Guarantees related
thereto are herein collectively referred to as the “Securities;” and the
Exchange Notes and the Guarantees related thereto are herein collectively
referred to as the “Exchange Securities.”

Each of the Company and each Initial Guarantor understands that the Initial
Purchasers propose to make an offering of the Securities on the terms and in the
manner set forth herein and in the Pricing Disclosure Package (as defined below)
and agrees that the Initial Purchasers may resell, subject to the conditions set
forth herein, all or a portion of the Securities to purchasers (the “Subsequent
Purchasers”) on the terms set forth in the Pricing Disclosure Package (the first
time when sales of the Securities are made is referred to as the “Time of
Sale”). The Securities are to be offered and sold to or through the Initial
Purchasers without being registered with the Securities and Exchange Commission
(the “Commission”) under the Securities Act, in reliance upon exemptions
therefrom. Pursuant to the terms of the Securities and the Indenture, investors
who acquire Securities shall be deemed to have agreed that Securities may only
be resold or otherwise transferred, after the date hereof, if such Securities
are registered for sale under the Securities Act or if an exemption from the
registration requirements of the Securities Act is available (including the
exemptions afforded by Rule 144A under the Securities Act (“Rule 144A”) or
Regulation S under the Securities Act (“Regulation S”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated December 4, 2017 (the “Preliminary
Offering Memorandum”), and has prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated December 4, 2017 in the form attached
hereto as Annex II (the “Pricing Supplement”), describing the terms of the
Securities, each for use by such Initial Purchaser in connection with its
solicitation of offers to purchase the Securities. The Preliminary Offering
Memorandum and the Pricing Supplement are herein referred to as the “Pricing
Disclosure Package.” Promptly after this Agreement is executed and delivered,
the Company will prepare and deliver to each Initial Purchaser a final offering
memorandum dated the date hereof (the “Final Offering Memorandum”).

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final

 

2



--------------------------------------------------------------------------------

Offering Memorandum shall be deemed to mean and include all information filed
under the Exchange Act after the Time of Sale and incorporated by reference in
the Final Offering Memorandum.

The Company and each Initial Guarantor hereby confirm their agreements with the
Initial Purchasers as follows:

SECTION 1. Representations and Warranties. Each of the Company and each Initial
Guarantor, jointly and severally, hereby represents, warrants and covenants to
each Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Pricing Disclosure Package and the Final Offering
Memorandum in the case of representations and warranties made as of the Closing
Date):

(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the Securities Act
or, until such time as the Exchange Securities are issued pursuant to an
effective registration statement, to qualify the Indenture under the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder).

(b) No Integration of Offerings or General Solicitation. None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers and their Affiliates as to whom the Company
makes no representation or warranty) has, directly or indirectly, solicited any
offer to buy or offered to sell, or will, directly or indirectly, solicit any
offer to buy or offer to sell, in the United States or to any United States
citizen or resident, any security which is or would be integrated with the sale
of the Securities in a manner that would require the Securities to be registered
under the Securities Act. None of the Company, its Affiliates, or any person
acting on its or any of their behalf (other than the Initial Purchasers and
their Affiliates, as to whom the Company makes no representation or warranty)
has engaged or will engage, in connection with the offering of the Securities,
in any form of general solicitation or general advertising within the meaning of
Rule 502 under the Securities Act. With respect to those Securities sold in
reliance upon Regulation S, (i) none of the Company, its Affiliates or any
person acting on its or their behalf (other than the Initial Purchasers and
their Affiliates, as to whom the Company makes no representation or warranty)
has engaged or will engage in any directed selling efforts within the meaning of
Regulation S and (ii) each of the Company and its Affiliates and any person
acting on its or their behalf (other than the Initial Purchasers and their
Affiliates, as to whom the Company makes no representation or warranty) has
complied and will comply with the offering restrictions set forth in Regulation
S.

(c) Eligibility for Resale under Rule 144A. When issued on the Closing Date, the
Securities will be eligible for resale pursuant to Rule 144A and will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system.

 

3



--------------------------------------------------------------------------------

(d) The Pricing Disclosure Package and Offering Memorandum. Neither the Pricing
Disclosure Package, as of the Time of Sale, nor the Final Offering Memorandum,
as of its date or (as amended or supplemented in accordance with Section 3(b),
as applicable) as of the Closing Date, contains or will contain an untrue
statement of a material fact or omits or will omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that this
representation, warranty and agreement shall not apply to statements in or
omissions from the Pricing Disclosure Package, the Final Offering Memorandum or
any amendment or supplement thereto made in reliance upon and in conformity with
information furnished to the Company in writing by any Initial Purchaser through
the Representative expressly for use in the Pricing Disclosure Package, the
Final Offering Memorandum or amendment or supplement thereto, as the case may
be. The Pricing Disclosure Package contains, and the Final Offering Memorandum
will contain, all the information specified in, and meeting the requirements of,
Rule 144A. The Company has not distributed and will not distribute, prior to the
later of the Closing Date and the completion of the Initial Purchasers’
distribution of the Securities, any offering material in connection with the
offering and sale of the Securities other than the Pricing Disclosure Package
and the Final Offering Memorandum.

(e) Company Additional Written Communications. The Company has not prepared,
made, used, authorized, approved or distributed and will not prepare, make, use,
authorize, approve or distribute any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities (each such
communication by the Company or its agents and representatives (other than a
communication referred to in clauses (i) and (ii) below) a “Company Additional
Written Communication”) other than (i) the Pricing Disclosure Package, (ii) the
Final Offering Memorandum, and (iii) any electronic road show or other written
communications, in each case used in accordance with Section 3(a). Each such
Company Additional Written Communication, when taken together with the Pricing
Disclosure Package, did not, and at the Closing Date will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from each
such Company Additional Written Communication made in reliance upon and in
conformity with information furnished to the Company in writing by any Initial
Purchaser through the Representative expressly for use in any Company Additional
Written Communication.

(f) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply in all material respects with the
requirements of the Exchange Act.

(g) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by, and is a valid and binding agreement of, the Company and each
Initial Guarantor.

 

4



--------------------------------------------------------------------------------

(h) The Registration Rights Agreement and DTC Agreement. Each of the
Registration Rights Agreement and the DTC Agreement has been duly authorized
and, on the Closing Date, will have been duly executed and delivered by, and,
assuming the due authorization, execution and delivery thereof by the other
parties thereto, each such agreement will constitute a valid and binding
agreement of, the Company and, in the case of the Registration Rights Agreement,
the Initial Guarantors, enforceable, in each case against the Company, and, in
the case of the Registration Right Agreement, against the Initial Guarantors, in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles (regardless of whether enforcement is considered in a
proceeding in equity or at law) and except as rights to indemnification under
the Registration Rights Agreement may be limited by applicable law.

(i) Authorization of the Securities and the Exchange Securities. The Notes to be
purchased by the Initial Purchasers from the Company are substantially in the
form contemplated by the Indenture, have been duly authorized by the Company for
issuance and sale pursuant to this Agreement and the Indenture and, at the
Closing Date, will have been duly executed by the Company and, when issued and
authenticated by the Trustee in the manner provided for in the Indenture and
delivered against payment of the purchase price therefor, will constitute valid
and binding agreements of the Company, enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles (regardless of whether enforcement is considered in a
proceeding in equity or at law) and will be entitled to the benefits of the
Indenture. The Exchange Notes have been duly and validly authorized for issuance
by the Company, and if and when issued and authenticated by the Trustee in
accordance with the terms of the Indenture and delivered in the Exchange Offer
contemplated by the Registration Rights Agreement, will constitute valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles (regardless of whether enforcement is considered in a
proceeding in equity or at law) and will be entitled to the benefits of the
Indenture. Each Initial Guarantor has duly authorized the Guarantees and, when
the Notes have been issued and authenticated in the manner provided for in the
Indenture and delivered against payment of the purchase price therefor, the
Guarantees will constitute valid and binding agreements of the Initial
Guarantors, enforceable against the Initial Guarantors in accordance with their
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles (regardless of whether enforcement is considered in a proceeding in
equity or at law). Each Initial Guarantor has duly authorized the Exchange
Guarantees and, when the Exchange Notes have been issued and authenticated in
the manner provided for in the Indenture and delivered in the Exchange Offer
contemplated by the Registration Rights Agreement, the Exchange Guarantees will
constitute valid and binding agreements of each Initial Guarantor, enforceable
against each Initial Guarantor in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles (regardless of whether
enforcement is considered in a proceeding in equity or at law).

 

5



--------------------------------------------------------------------------------

(j) Authorization of the Indenture. The Indenture has been duly authorized,
executed and delivered by the Company and the Initial Guarantors and, assuming
the due authorization, execution and delivery thereof by the Trustee,
constitutes a valid and binding agreement of the Company and each Initial
Guarantor, enforceable against the Company and each Initial Guarantor in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles (regardless of whether enforcement is considered in a
proceeding in equity or at law).

(k) Description of the Securities and the Indenture. The Securities, the
Exchange Securities and the Indenture will conform in all material respects to
the respective statements relating thereto contained in the Offering Memorandum.

(l) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the Offering
Memorandum (exclusive of any amendment or supplement thereto), except in each
case as otherwise disclosed in the Offering Memorandum (exclusive of any
amendment or supplement thereto): (i) there has not been any change in the
capital stock (other than as result of routine activity under the Continental
Resources, Inc. 2000 Stock Option Plan, as amended, the Amended and Restated
Continental Resources, Inc. 2005 Long-Term Incentive Plan and the Continental
Resources, Inc. 2013 Long-Term Incentive Plan), or material change in the
long-term debt, of the Company or its subsidiaries, or any dividend or
distribution of any kind declared, set aside for payment, paid or made by the
Company on any class of capital stock, or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
business, properties, management, financial position, shareholders’ equity,
results of operations or prospects of the Company and its subsidiaries, taken as
a whole (any such change is called a “Material Adverse Change”); (ii) neither
the Company nor any of its subsidiaries has entered into any transaction or
agreement that is material to the Company and its subsidiaries, taken as a
whole, or incurred any liability or obligation, direct or contingent, that is
material to the Company and its subsidiaries, taken as a whole; and
(iii) neither the Company nor any of its subsidiaries has sustained any material
loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor disturbance or
dispute or any action, order or decree of any court or arbitrator or
governmental or regulatory authority.

(m) Independent Accountants. Grant Thornton LLP, which expressed its opinion
with respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) and supporting schedules filed with the
Commission and included in the Offering Memorandum are independent registered
public accountants within the meaning of Regulation S-X under the Securities Act
and the Exchange Act and within the applicable rules and regulations adopted by
the Public Company Accounting Oversight Board (United States) and any non-audit
services provided by Grant Thornton LLP to the Company or its subsidiaries have
been approved by the Audit Committee of the Board of Directors of the Company.

 

6



--------------------------------------------------------------------------------

(n) Preparation of the Financial Statements. The financial statements, together
with the related schedules and notes, included in the Offering Memorandum
present fairly the consolidated financial position of the entities to which they
relate as of and at the dates indicated and the results of their operations and
cash flows for the periods specified. Such financial statements have been
prepared in conformity with generally accepted accounting principles applied on
a consistent basis throughout the periods involved, except as may be expressly
stated in the related notes thereto. The audited financial data set forth in the
Offering Memorandum under the captions “Summary—Summary Historical Consolidated
Financial Data” and “Selected Historical Consolidated Financial Data” fairly
present the information set forth therein on a basis consistent with that of the
Company’s audited financial statements, except as may be expressly stated in the
related notes thereto.

(o) Organization and Good Standing. The Company and each of its subsidiaries has
been duly organized and is validly existing and in good standing under the laws
of its jurisdiction of organization, is duly qualified to do business and is in
good standing in each jurisdiction in which its ownership or lease of property
or the conduct of its businesses requires such qualification, and has all power
and authority necessary to own or hold its properties and to conduct the
businesses in which it is engaged, except where the failure to be so qualified
or have such power or authority would not, individually or in the aggregate,
have a material adverse effect on the business, properties, management,
financial condition, shareholders’ equity, results of operations, cash flows or
prospects of the Company and its subsidiaries taken as a whole or on the
transactions contemplated hereby (a “Material Adverse Effect”). The Company does
not own or control, directly or indirectly, any corporation, association or
other entity other than the Initial Guarantors, 20 Broadway Associates LLC, an
Oklahoma limited liability company and wholly owned subsidiary of the Company
(“Broadway Associates”) and Flintlock Energy, Inc., a British Columbia company
and wholly owned subsidiary of the Company (“Flintlock Energy”). The Initial
Guarantors, Broadway Associates and Flintlock are the only subsidiaries of the
Company.

(p) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its charter or bylaws or similar organizational documents or is in
default (or, with the giving of notice or lapse of time, would be in default)
(“Default”) under any indenture, mortgage, loan or credit agreement, note,
contract, franchise, lease or other instrument to which the Company or a
subsidiary of the Company is a party or by which it may be bound (including,
without limitation, agreements listed on Schedule B hereto), or to which any of
the property or assets of the Company or a subsidiary of the Company is subject
(each, an “Existing Instrument”), except for such Defaults as would not,
individually or in the aggregate, result in a Material Adverse Effect. The
Company’s and Initial Guarantors’ execution, delivery and performance of this
Agreement, the Registration Rights Agreement, the DTC Agreement and the
Indenture, and the issuance and delivery of the Securities or the Exchange
Securities, and consummation of the transactions contemplated hereby and thereby
and by the Offering Memorandum (i) will not result in any violation of the
provisions of the charter or bylaws or similar organizational documents of the
Company or the Initial Guarantors, (ii) will not conflict with or constitute a
breach of, or Default under, or result in the creation or imposition of any
lien, charge or encumbrance upon any property or assets of the Company or the
Initial Guarantors pursuant to any Existing Instrument and (iii) will not result
in any violation of any law, administrative regulation or administrative or

 

7



--------------------------------------------------------------------------------

court decree applicable to the Company or the Initial Guarantors, except, in the
case of clauses (ii) and (iii) above, for such conflicts, breaches, Defaults,
liens, charges, encumbrances or violations as would not, individually or in the
aggregate, result in a Material Adverse Effect. Assuming the accuracy of the
representations, warranties and covenants of the Initial Purchasers set forth
herein, no consent, approval, authorization or other order of, or registration
or filing with, any court or other governmental or regulatory authority or
agency, is required for consummation of the transactions contemplated hereby and
by the Offering Memorandum, except such as may be required by the Securities Act
or the securities laws of the several states of the United States with respect
to the Company’s and the Initial Guarantors’ obligations under the Registration
Rights Agreement or which, if not obtained or made, would not, individually or
in the aggregate have a Material Adverse Effect.

(q) Legal Proceedings. Except as described in the Offering Memorandum, there are
no legal, governmental or regulatory investigations, actions, suits or
proceedings pending to which the Company or any of its subsidiaries is or may be
a party or to which any property of the Company or any of its subsidiaries is or
may be the subject that, individually or in the aggregate, if determined
adversely to the Company or its subsidiaries, could reasonably be expected to
have a Material Adverse Effect or materially and adversely affect the ability of
the Company or the Initial Guarantors to perform its obligations under this
Agreement; to the knowledge of the Company, no such investigations, actions,
suits or proceedings are threatened or contemplated by any governmental or
regulatory authority or others; and (i) there are no current or pending legal,
governmental or regulatory actions, suits or proceedings that are required by
the Exchange Act to be disclosed in an annual report on Form 10-K or a quarterly
report on Form 10-Q which are not so disclosed in the Offering Memorandum and
(ii) there are no statutes, regulations or contracts or other documents that are
required by the Exchange Act to be disclosed in an annual report on Form 10-K or
a quarterly report on Form 10-Q which are not so disclosed in the Offering
Memorandum.

(r) Licenses and Permits. The Company and its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in the Offering Memorandum, except where the failure to
possess or make the same would not, individually or in the aggregate, have a
Material Adverse Effect; and except as described in the Offering Memorandum, or
as would not, individually or in the aggregate, have a Material Adverse Effect,
neither the Company nor any of its subsidiaries has received notice of any
revocation or modification of any such license, certificate, permit or
authorization or has any reason to believe that any such license, certificate,
permit or authorization will not be renewed in the ordinary course.

(s) Title to Real and Personal Property. Each of the Company and its
subsidiaries has good and marketable title to all real and other property owned
by it, in each case free and clear of all liens, encumbrances and defects except
those (i) described in the Offering Memorandum or (ii) that would not,
individually or in the aggregate, have a Material Adverse Effect. Except as
described in the Offering Memorandum, each of the Company and its subsidiaries
holds all leased real and other property under valid and enforceable leases,
with such exceptions as would not have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(t) Taxes. The Company and its subsidiaries have paid all federal, state, local
and foreign taxes and filed all tax returns required to be paid or filed through
the date hereof; and except as otherwise disclosed in the Offering Memorandum,
or as would not, individually or in the aggregate, have a Material Adverse
Effect, there is no tax deficiency that has been, or could reasonably be
expected to be, asserted against the Company or its subsidiaries or any of their
respective properties or assets.

(u) Investment Company Act. Each of the Company and each Initial Guarantor is
not and, after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in the Offering Memorandum,
will not be required to register as an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
thereunder (collectively, “Investment Company Act”).

(v) Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, which insurance is
in amounts and insures against such losses and risks as are adequate to protect
the Company and its subsidiaries and their respective businesses; and neither
the Company nor any of its subsidiaries has (i) received notice from any insurer
or agent of such insurer that capital improvements or other expenditures are
required or necessary to be made in order to continue such insurance or (ii) any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage at
reasonable cost from similar insurers as may be necessary to continue its
business.

(w) No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or its subsidiaries exists or, to the knowledge of the Company, is
contemplated or threatened; and the Company is not aware of any existing or
imminent labor disturbance by, or dispute with, the employees of any of its or
its subsidiaries’ principal suppliers, contractors or customers, except as would
not have a Material Adverse Effect.

(x) No Restrictions on Subsidiaries. The Initial Guarantors are not currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to the Initial Guarantors from the
Company or from transferring any of such subsidiary’s properties or assets to
the Company.

(y) Forward-Looking Statements. No forward-looking statement (within the meaning
of Section 27A of the Securities Act and Section 21E of the Exchange Act)
contained in the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

(z) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included in the Offering Memorandum is not based on or
derived from sources that are reliable and accurate in all material respects.

 

9



--------------------------------------------------------------------------------

(aa) No Price Stabilization or Manipulation. None of the Company or its
subsidiaries has taken and or will take, directly or indirectly, any action
designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.

(bb) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company, its subsidiaries or any of their respective directors or officers, in
their capacities as such, to comply with any applicable provision of the
Sarbanes-Oxley Act of 2002 and any applicable rules and regulations promulgated
in connection therewith, including Section 402 relating to loans and Sections
302 and 906 relating to certifications.

(cc) Accounting Controls. The Company and its subsidiaries maintain a system of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, the Company’s principal executive
and principal financial officers, and effected by the Company’s board of
directors, management and other personnel, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles, including those policies and procedures that (i) pertain
to the maintenance of records that in reasonable detail accurately and fairly
reflect the transactions and dispositions of the assets of the Company;
(ii) provide reasonable assurance that transactions are recorded as necessary to
permit preparation of financial statements in accordance with generally accepted
accounting principles, and that receipts and expenditures of the Company are
being made only in accordance with authorizations of management and directors of
the Company; and (iii) provide reasonable assurance regarding prevention or
timely detection of unauthorized acquisition, use or disposition of the
Company’s assets that could have a material effect on the Company’s financial
statements.

(dd) Disclosure Controls. The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to provide reasonable assurance that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure.

(ee) Compliance with Environmental Laws. (i) The Company and its subsidiaries
(x) are in compliance with any and all applicable federal, state, local and
foreign laws (including common law), rules, regulations, requirements, decisions
and orders relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”); (y) have received and are in
compliance with all permits, licenses, certificates or other authorizations or
approvals required of them under applicable Environmental Laws (collectively
“Environmental Permits”) to conduct their respective businesses; and (z) except
as described in the Offering Memorandum, have not received any notice or claim
relating to Environmental Laws, including, without limitation, any notice or
claim of any actual or potential liability for the investigation or remediation
of any

 

10



--------------------------------------------------------------------------------

hazardous or toxic substances or wastes, pollutants or contaminants, and
(ii) there are no costs or liabilities (whether accrued, contingent, absolute,
determined, determinable or otherwise) associated with Environmental Laws or
Environmental Permits, including, without limitation, any capital or operating
expenditures required for cleanup, closure of properties or compliance with
Environmental Laws or Environmental Permits, any related constraints on
operating activities and any potential liabilities to third parties, of or
relating to the Company or its subsidiaries, except in the case of each of
(i) and (ii) above, for any such failure to comply, or failure to receive
required Environmental Permits, or cost or liability, as would not, individually
or in the aggregate, have a Material Adverse Effect.

(ff) Compliance With ERISA. Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is maintained, administered or contributed to by the Company or
any of its affiliates for employees or former employees of the Company and its
affiliates has been maintained in compliance, in all material respects, with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to ERISA and the Internal Revenue Code of
1986, as amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any such plan excluding any transactions effected pursuant to a statutory or
administrative exemption and transactions which, individually or in the
aggregate, would not have a Material Adverse Effect; and no such plan is subject
to the funding rules of Section 412 of the Code or Section 302 of ERISA.

(gg) Related Party Transactions. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, shareholders, customers or suppliers of the Company or
any of its subsidiaries, on the other, that is required by the Exchange Act to
be disclosed in an annual report on Form 10-K which is not so disclosed in the
Offering Memorandum.

(hh) Foreign Corrupt Practices Act. None of the Company, its subsidiaries or, to
the knowledge of the Company, any director, officer, agent, employee, affiliate
or other person acting on behalf of the Company or any of its subsidiaries is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Company and, to the knowledge of
the Company, its affiliates have conducted their businesses in compliance with
the FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

(ii) No Conflict with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting

 

11



--------------------------------------------------------------------------------

Act of 1970, as amended, the money laundering statutes of all applicable
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines issued, administered or enforced by any
governmental agency (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company or any of its subsidiaries with
respect to the Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.

(jj) OFAC. None of the Company, its subsidiaries or, to the knowledge of the
Company, any director, officer, agent, employee, affiliate or other person
acting on behalf of the Company or any of its subsidiaries is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department, the U.S. Department of Commerce, the U.S.
Department of State or other relevant U.S. or Canadian sanctions authority
(“Sanctions”), it being understood that the Company’s exploration and production
operations are only in the United States and Canada. The Company will not
directly or indirectly use the proceeds of the offering, or make such proceeds
available (i) to any person subject to Sanctions; (ii) in any country or
territory, in either case that, at the time of such funding, is the subject of
Sanctions or (iii) in any other manner that will result in a violation by any
person (including any person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions.

(kk) Reserve Data. (i) The oil and natural gas reserve estimates of the Company
and its subsidiaries as of December 31, 2012, 2013, 2014, 2015 and 2016
contained and incorporated by reference in the Offering Memorandum are derived
from reports that have been prepared by, or have been audited by, Ryder Scott
Company, LP, as set forth and to the extent indicated therein, and (ii) such
estimates under (i) fairly reflect the oil and natural gas reserves of the
Company and its subsidiaries, as applicable, at the dates indicated therein and
are in accordance, in all material respects, with Commission guidelines applied
on a consistent basis throughout the periods involved.

(ll) Independent Petroleum Engineers. Ryder Scott Company, LP has represented to
the Company that it is, the Company believes it to be, and its engineers are
independent petroleum engineers with respect to the Company and for the periods
set forth in the Offering Memorandum.

(mm) eXtensible Business Reporting Language. The interactive data in eXtensible
Business Reporting Language incorporated by reference in the Offering Memorandum
fairly presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

(nn) Unrestricted Subsidiary. Broadway Associates is designated an “Unrestricted
Subsidiary” under the Indenture dated as of March 8, 2012, as amended,
supplemented or otherwise modified, among the Company, the Initial Guarantors
and Wilmington Trust, National Association, as trustee, the Indenture dated as
of April 5, 2013, as amended, supplemented or otherwise modified, among the
Company, the Initial Guarantors and Wilmington Trust, National Association, as
trustee, the Indenture dated as of May 19, 2014 as amended, supplemented or
otherwise modified, among Continental Resources, Inc., the Initial Guarantors
and Wilmington Trust, National Association, as trustee, and the Indenture.

 

12



--------------------------------------------------------------------------------

Any certificate signed by an officer of the Company or an Initial Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Initial Guarantor to each Initial Purchaser as to the matters set forth therein.

SECTION 2. Purchase, Sale and Delivery of the Securities.

(a) The Securities. Each of the Company and each Initial Guarantor agrees to
issue and sell to the Initial Purchasers, all of the Securities, and the Initial
Purchasers agree, severally and not jointly, to purchase from the Company and
the Initial Guarantors the aggregate principal amount of Notes set forth
opposite their names on Schedule A, at a purchase price of 99.000% of the
principal amount thereof, plus accrued interest from December 8, 2017 payable on
the Closing Date, on the basis of the representations, warranties and agreements
herein contained, and upon the terms, subject to the conditions thereto, herein
set forth.

(b) The Closing Date. Delivery of certificates for the Securities in definitive
global form to be purchased by the Initial Purchasers and payment therefor shall
be made at the offices of Davis Polk & Wardwell LLP, 450 Lexington Avenue, New
York, New York (or such other place as may be agreed to by the Company and the
Representative) at 9:00 a.m. New York City time, on December 8, 2017, or such
other time and date as the Representative shall designate by notice to the
Company (the time and date of such closing are called the “Closing Date”). The
Company hereby acknowledges that circumstances under which the Representative
may provide notice to postpone the Closing Date as originally scheduled include,
but are in no way limited to, any determination by the Company or the Initial
Purchasers to re-circulate to investors copies of an amended or supplemented
Offering Memorandum or a delay as contemplated by the provisions of Section 17
hereof.

(c) Delivery of the Securities. The Company shall deliver, or cause to be
delivered, the Securities to the Representative for the accounts of the several
Initial Purchasers through the facilities of the Depositary on the Closing Date
against the irrevocable release of a wire transfer of immediately available
funds for the amount of the purchase price therefor. The certificates for the
Securities shall be in such denominations and registered in the name of Cede &
Co., as nominee of the Depositary, pursuant to the DTC Agreement, and shall be
made available for inspection on the business day preceding the Closing Date at
a location in New York City, as the Representative may designate. Time shall be
of the essence, and delivery at the time and place specified in this Agreement
is a further condition to the obligations of the Initial Purchasers.

(d) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, the
Company that it is a “qualified institutional buyer” within the meaning of Rule
144A (a “Qualified Institutional Buyer”).

 

13



--------------------------------------------------------------------------------

SECTION 3. Additional Covenants. Each of the Company and each Initial Guarantor
further covenants and agrees with each Initial Purchaser as follows:

(a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. The
Company will not amend or supplement the Preliminary Offering Memorandum, the
Pricing Supplement or the Final Offering Memorandum unless the Representative
shall previously have been furnished a copy of the proposed amendment or
supplement at least two business days prior to the proposed use or filing, and
shall not have objected to such amendment or supplement. Before making,
preparing, using, authorizing, approving or distributing any Company Additional
Written Communication, the Company will furnish to the Representative a copy of
such written communication for review and will not make, prepare, use,
authorize, approve or distribute any such written communication to which the
Representative reasonably object.

(b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare and
(subject to Section 3(a) hereof) furnish to the Initial Purchasers such
amendments or supplements to any of the Pricing Disclosure Package as may be
necessary so that the statements in any of the Pricing Disclosure Package as so
amended or supplemented will not, in the light of the circumstances under which
they were made, be misleading or so that any of the Pricing Disclosure Package
will comply with all applicable law. If, prior to the completion of the
placement of the Securities by the Initial Purchasers with the Subsequent
Purchasers, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Final Offering Memorandum, as then amended
or supplemented, in order to make the statements therein, in the light of the
circumstances when the Final Offering Memorandum is delivered to a Subsequent
Purchaser, not misleading, or if in the judgment of the Representative or
counsel for the Initial Purchasers it is otherwise necessary to amend or
supplement the Final Offering Memorandum to comply with law, the Company agrees
to promptly prepare (subject to Section 3(a) hereof), and furnish at its own
expense to the Initial Purchasers, amendments or supplements to the Final
Offering Memorandum so that the statements in the Final Offering Memorandum as
so amended or supplemented will not, in the light of the circumstances at the
Closing Date and at the time of sale of Securities, be misleading or so that the
Final Offering Memorandum, as amended or supplemented, will comply with all
applicable law.

(c) Copies of the Offering Memorandum. The Company agrees to furnish the Initial
Purchasers, without charge, as many copies of the Pricing Disclosure Package and
the Final Offering Memorandum and any amendments and supplements thereto as they
shall reasonably request.

(d) Blue Sky Compliance. Each of the Company and each Initial Guarantor shall
cooperate with the Representative and counsel for the Initial Purchasers to
qualify or register (or to obtain exemptions from qualifying or registering) all
or any part of the Securities for offer and

 

14



--------------------------------------------------------------------------------

sale under the securities laws of the several states of the United States, the
provinces of Canada or any other jurisdictions designated by the Representative,
shall comply with such laws and shall continue such qualifications,
registrations and exemptions in effect so long as required for the distribution
of the Securities. None of the Company or the Initial Guarantors shall be
required to qualify as a foreign corporation or to take any action that would
subject it to general service of process in any such jurisdiction where it is
not presently qualified or where it would be subject to taxation as a foreign
corporation. The Company will advise the Representative promptly of the
suspension of the qualification or registration of (or any such exemption
relating to) the Securities for offering, sale or trading in any jurisdiction or
any initiation or threat of any proceeding for any such purpose, and in the
event of the issuance of any order suspending such qualification, registration
or exemption, each of the Company and each Initial Guarantor shall use its
commercially reasonable efforts to obtain the withdrawal thereof at the earliest
possible moment.

(e) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.

(f) The Depositary. The Company will cooperate with the Initial Purchasers and
use its commercially reasonable efforts to permit the Securities to be eligible
for clearance and settlement through the facilities of the Depositary.

(g) Additional Issuer Information. Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and the New York
Stock Exchange (the “NYSE”) all reports and documents required to be filed under
Section 13 or 15 of the Exchange Act. Additionally, at any time when the Company
is not subject to Section 13 or 15 of the Exchange Act, for the benefit of
holders and beneficial owners from time to time of the Securities, the Company
shall furnish, at its expense, upon request, to holders and beneficial owners of
Securities and prospective purchasers of Securities information (“Additional
Issuer Information”) satisfying the requirements of Rule 144A(d).

(h) Agreement Not To Offer or Sell Additional Securities. During the period
beginning on, and including, the date hereof to, and including, the Closing
Date, the Company will not, without the prior written consent of Merrill Lynch,
Pierce, Fenner & Smith Incorporated (which consent may be withheld at the sole
discretion of Merrill Lynch, Pierce, Fenner & Smith Incorporated), directly or
indirectly, sell, offer, contract or grant any option to sell, pledge, transfer
or establish an open “put equivalent position” within the meaning of Rule 16a-1
under the Exchange Act, or otherwise dispose of or transfer, or announce the
offering of, or file any registration statement under the Securities Act in
respect of, any debt securities of the Company or securities exchangeable for or
convertible into debt securities of the Company (other than as contemplated by
this Agreement and to register the Exchange Securities). For the avoidance of
doubt, this paragraph (h) shall not affect the Company’s ability to borrow
amounts under its revolving credit facility or to increase the borrowing base
thereunder.

 

15



--------------------------------------------------------------------------------

(i) Future Reports to the Initial Purchasers. At any time when the Company is
not subject to Section 13 or 15 of the Exchange Act and any Securities or
Exchange Securities remain outstanding, the Company will furnish to the
Representative and, upon request, to each of the other Initial Purchasers:
(i) as soon as practicable after the end of each fiscal year, copies of the
Annual Report of the Company containing the balance sheet of the Company as of
the close of such fiscal year and statements of income, shareholders’ equity and
cash flows for the year then ended and the opinion thereon of the Company’s
independent registered public accountants; (ii) as soon as practicable after the
filing thereof, copies of each proxy statement, Annual Report on Form 10-K,
Quarterly Report on Form 10-Q, Current Report on Form 8-K or other report filed
by the Company with the Commission, the Financial Industry Regulatory Authority,
Inc. (“FINRA”) or any securities exchange; and (iii) as soon as available,
copies of any report or communication of the Company mailed generally to holders
of its capital stock or debt securities (including the holders of the
Securities), if, in each case, such documents are not filed with the Commission
within the time periods specified by the Commission’s rules and regulations
under Section 13 or 15 of the Exchange Act.

(j) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(a)(2) thereof or by Rule 144A or by
Regulation S thereunder or otherwise.

(k) No Restricted Resales. During the period of one year after the Closing Date,
the Company will not, and will not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to resell any of the Notes which constitute
“restricted securities” under Rule 144 that have been reacquired by any of them.

(l) Legended Securities. Each certificate for a Security will bear a legend
substantially to the effect of that contained in “Notice to Investors” in the
Preliminary Offering Memorandum for the time period and upon the other terms
stated in the Preliminary Offering Memorandum.

The Representative on behalf of the several Initial Purchasers, may, in its sole
discretion, waive in writing the performance by the Company or the Initial
Guarantors of any one or more of the foregoing covenants or extend the time for
their performance.

SECTION 4. Payment of Expenses. Each of the Company and each Initial Guarantor,
jointly and severally, agrees to pay all costs, fees and expenses incurred in
connection with the performance of its obligations hereunder and in connection
with the transactions contemplated hereby, including, without limitation,
(i) all expenses incident to the issuance and delivery of the Securities
(including all printing and engraving costs), (ii) all necessary issue, transfer
and other stamp taxes in connection with the issuance and sale of the Securities
to the Initial Purchasers, (iii) all fees and expenses of the Company’s and
Initial Guarantors’ counsel, independent registered public accountants,
independent petroleum engineers and other advisors, (iv) all costs and expenses
incurred in connection with the preparation, printing, filing, shipping and
distribution of the Pricing Disclosure Package and the Final Offering Memorandum
(including

 

16



--------------------------------------------------------------------------------

financial statements and exhibits), and all amendments and supplements thereto,
this Agreement, the Registration Rights Agreement, the Indenture, the DTC
Agreement and the Securities, (v) all filing fees and expenses incurred by the
Company, the Initial Guarantors or the Initial Purchasers in connection with
qualifying or registering (or obtaining exemptions from the qualification or
registration of) all or any part of the Securities for offer and sale under the
securities laws of the several states of the United States, the provinces of
Canada or other jurisdictions designated by the Initial Purchasers (including,
without limitation, the cost of preparing, printing and mailing preliminary and
final blue sky or legal investment memoranda and any related supplements to the
Pricing Disclosure Package or the Final Offering Memorandum), (vi) the fees and
expenses of the Trustee, including the fees and disbursements of counsel for the
Trustee in connection with the Indenture, the Securities and the Exchange
Securities, (vii) any fees payable in connection with the rating of the
Securities or the Exchange Securities with the ratings agencies, (viii) any
filing fees incident to the review by FINRA, if any, of the terms of the sale of
the Securities or the Exchange Securities and (ix) all fees and expenses
(including reasonable fees and expenses of counsel) of the Company and Initial
Guarantors in connection with approval of the Securities by the Depositary for
“book-entry” transfer, and the performance by the Company and Initial Guarantors
of their respective other obligations under this Agreement. The Initial
Purchasers agree to pay all of their and the Company’s expenses incident to the
“road show” for the offering of the Securities, including the cost of leasing or
operating any airplane (including the airplane owned or operated by the Company)
or other transportation. Except as provided in this Section 4 and Sections 6, 8
and 9 hereof, the Initial Purchasers shall pay their own expenses, including the
fees and disbursements of their counsel.

SECTION 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Initial Guarantors set forth in Section 1 hereof as of the date hereof and
as of the Closing Date as though then made and to the timely performance by the
Company of its covenants and other obligations hereunder, and to each of the
following additional conditions:

(a) Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from Grant Thornton LLP, independent registered public
accountants for the Company, a “comfort letter” dated the date hereof addressed
to the Initial Purchasers, in form and substance satisfactory to the
Representative, covering the financial information in the Preliminary Offering
Memorandum and the Pricing Supplement and other customary matters. In addition,
on the Closing Date, the Initial Purchasers shall have received from such
accountants, a “bring-down comfort letter” dated the Closing Date addressed to
the Initial Purchasers, in form and substance satisfactory to the
Representative, in the form of the “comfort letter” delivered on the date
hereof, except that (i) it shall cover the financial information in the Final
Offering Memorandum and any amendment or supplement thereto and (ii) procedures
shall be brought down to a date no more than five days prior to the Closing
Date.

(b) Reserve Letters. On the date hereof and on the Closing Date, Ryder Scott
Company, LP shall have furnished to the Representative, at the request of the
Company, reserve report confirmation letters, dated the respective dates of
delivery thereof and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative, containing statements and
information of the type customarily included in such letters to Initial
Purchasers with respect to the reserve and other operational information as of
December 31, 2012, 2013, 2014, 2015 and 2016 contained in the Offering
Memorandum.

 

17



--------------------------------------------------------------------------------

(c) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

(i) in the judgment of the Representative there shall not have occurred any
Material Adverse Change; and

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities or indebtedness of the Company or the Initial
Guarantors by any “nationally recognized statistical rating organization” as
such term is defined in Section 3(a)(62) of the Exchange Act.

(d) Opinion of Counsel for the Company. On the Closing Date, the Initial
Purchasers shall have received, in form and substance reasonably satisfactory to
the Representative, the favorable opinions of (i) Crowe & Dunlevy, Oklahoma
counsel to the Company and (ii) Vinson & Elkins L.L.P., special counsel for the
Company, each dated as of such Closing Date, the forms of which are attached as
Exhibits A-1 and A-2, respectively.

(e) Opinion of Counsel for the Initial Purchasers. On the Closing Date, the
Initial Purchasers shall have received the favorable opinion of Davis Polk &
Wardwell LLP, counsel for the Initial Purchasers, dated as of such Closing Date,
with respect to such matters as may be reasonably requested by the Initial
Purchasers.

(f) Officers’ Certificate. On the Closing Date, the Initial Purchasers shall
have received, in form and substance reasonably satisfactory to the
Representative, a written certificate executed by the Chairman of the Board,
Chief Executive Officer or President of the Company and the Initial Guarantors
and the Chief Financial Officer or Chief Accounting Officer of the Company and
the Initial Guarantors (or in the case of Mineral Resources, the Chief Executive
Officer and a Vice President), dated as of the Closing Date, to the effect set
forth in Section 5(c)(ii) hereof, and further to the effect that:

(i) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Change;

(ii) the representations, warranties and covenants of the Company and the
Initial Guarantors set forth in Section 1 hereof were true and correct as of the
date hereof and are true and correct as of the Closing Date with the same force
and effect as though expressly made on and as of the Closing Date; and

(iii) each of the Company and each Initial Guarantor has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date.

 

18



--------------------------------------------------------------------------------

(g) Indenture; Registration Rights Agreement. The Company and the Initial
Guarantors shall have executed and delivered the Indenture, in form and
substance reasonably satisfactory to the Initial Purchasers, and the Initial
Purchasers shall have received executed copies thereof. The Company and the
Initial Guarantors shall have entered into the Registration Rights Agreement and
the Initial Purchasers shall have received executed counterparts thereof.

(h) Additional Documents. On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 4, 6, 8 and 9 hereof shall at all times be effective
and shall survive such termination.

SECTION 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representative pursuant to Section 5 or clauses (i) or (v) of
Section 10 hereof, including if the sale to the Initial Purchasers of the
Securities on the Closing Date is not consummated because of any refusal,
inability or failure on the part of the Company or any Initial Guarantor to
perform any agreement herein or to comply with any provision hereof, the Company
and the Initial Guarantors, jointly and severally, agree to reimburse the
Initial Purchasers, severally, upon demand for all out-of-pocket expenses that
shall have been reasonably incurred by the Initial Purchasers in connection with
the proposed purchase and the offering and sale of the Securities, including,
without limitation, fees and disbursements of counsel, printing expenses, travel
expenses, postage, facsimile and telephone charges.

SECTION 7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and the Company and the Initial Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:

(A) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are permitted to be made. Each such offer or sale
shall only be made to persons whom the offeror or seller reasonably believes to
be Qualified Institutional Buyers or non-U.S. persons outside the United States
to whom the offeror or seller reasonably believes offers and sales of the
Securities may be made in reliance upon Regulation S upon the terms and
conditions set forth in Annex I hereto, which Annex I is hereby expressly made a
part hereof.

(B) No general solicitation or general advertising (within the meaning of Rule
502 under the Securities Act) will be used in the United States in connection
with the offering of the Securities, and the Company and the Initial Guarantors
will not solicit offers for, or offer or sell, the Securities in any manner
involving a public offering within

 

19



--------------------------------------------------------------------------------

the meaning of Section 4(a)(2) of the Securities Act and will not engage in any
directed selling efforts with respect to the Securities within the meaning of
Regulation S, and the Company and the Initial Guarantors will comply with the
offering restrictions requirement of Regulation S with respect to the
Securities.

(C) Upon original issuance by the Company, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Securities (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Securities) shall bear the legend substantially
in the form of that contained in “Notice to Investors” in the Preliminary
Offering Memorandum for the time period and upon the other terms stated in the
Preliminary Offering Memorandum.

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company or any Guarantors for any losses, damages
or liabilities suffered or incurred by the Company or any Guarantors, including
any losses, damages or liabilities under the Securities Act, arising from or
relating to any resale or transfer of any Security by Subsequent Purchasers.

SECTION 8. Indemnification.

(a) Indemnification of the Initial Purchasers. Each of the Company and each
Initial Guarantor, jointly and severally, agrees to indemnify and hold harmless
each Initial Purchaser, its directors, officers, employees and affiliates and
each person, if any, who controls any Initial Purchaser within the meaning of
the Securities Act and the Exchange Act against any loss, claim, damage,
liability or expense, as incurred, to which such Initial Purchaser, director,
officer, employee, affiliate or controlling person may become subject, under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company or as otherwise permitted by Section 8(d) hereof), insofar as such loss,
claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based: (i) upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Information or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or (ii) any act or
failure to act or any alleged act or failure to act by any Initial Purchaser in
connection with, or relating in any manner to, the offering contemplated hereby,
and which is included as part of or referred to in any loss, claim, damage,
liability or action arising out of or based upon any matter covered by clause
(i) above, provided that neither the Company nor any Initial Guarantor shall be
liable under this clause (ii) to the extent that a court of competent
jurisdiction shall have determined by a final judgment that such loss, claim,
damage, liability or action resulted directly from any such acts or failures to
act undertaken or omitted to be taken by such Initial Purchaser through its
gross negligence or willful misconduct; and to reimburse each Initial Purchaser
and each such director, officer, employee, affiliate or controlling person for
any and all expenses (including the fees and disbursements of counsel chosen by
Merrill Lynch, Pierce, Fenner and Smith Incorporated) as such expenses are
reasonably incurred by such Initial Purchaser or such director, officer,
employee, affiliate or

 

20



--------------------------------------------------------------------------------

controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the foregoing indemnity agreement shall not
apply to any loss, claim, damage, liability or expense to the extent, but only
to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by the
Representative expressly for use in the Preliminary Offering Memorandum, the
Pricing Supplement, any Company Additional Written Information or the Final
Offering Memorandum (or any amendment or supplement thereto). The indemnity
agreement set forth in this Section 8(a) shall be in addition to any liabilities
that the Company may otherwise have.

(b) Indemnification of the Company and the Initial Guarantors. Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company, the Initial Guarantors, each of their respective directors and officers
and each person, if any, who controls the Company or the Initial Guarantors
within the meaning of the Securities Act or the Exchange Act, against any loss,
claim, damage, liability or expense, as incurred, to which the Company, the
Initial Guarantors or any such director, officer or controlling person may
become subject, under the Securities Act, the Exchange Act, or other federal or
state statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of such Initial Purchaser or as otherwise permitted by Section 8(d)
hereof), insofar as such loss, claim, damage, liability or expense (or actions
in respect thereof as contemplated below) arises out of or is based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Information or the Final Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Information
or the Final Offering Memorandum (or any amendment or supplement thereto), in
reliance upon and in conformity with written information furnished to the
Company by the Representative on behalf of such Initial Purchaser expressly for
use therein; and to reimburse the Company, the Initial Guarantors and each such
director, officer or controlling person for any and all expenses (including the
fees and disbursements of counsel) as such expenses are reasonably incurred by
the Company, the Initial Guarantors or such director, officer or controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action. Each of the
Company and each Initial Guarantor hereby acknowledges that the only information
that the Initial Purchasers through the Representative have furnished to the
Company expressly for use in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Information or the Final Offering
Memorandum (or any amendment or supplement thereto) are the statements set forth
in the sixth paragraph (second and third sentences only) and the seventh
paragraph under the caption “Plan of Distribution” in the Preliminary Offering
Memorandum and the Final Offering Memorandum. The indemnity agreement set forth
in this Section 8(b) shall be in addition to any liabilities that each Initial
Purchaser may otherwise have.

 

21



--------------------------------------------------------------------------------

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party for contribution or otherwise than under the indemnity
agreement contained in this Section 8 or to the extent it is not materially
prejudiced as a proximate result of such failure. In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof unless
(i) the indemnified party shall have employed separate counsel in accordance
with the proviso to the next preceding sentence (it being understood, however,
that the indemnifying party shall not be liable for the expenses of more than
one separate counsel (together with local counsel)), representing the
indemnified parties who are parties to such action) or (ii) the indemnifying
party shall not have employed counsel satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of the action, in each of which cases the fees and expenses of
counsel shall be at the expense of the indemnifying party.

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party against any
loss, claim, damage, liability or expense by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by this Section 8, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or

 

22



--------------------------------------------------------------------------------

threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.

SECTION 9. Contribution. If the indemnification provided for in Section 8 hereof
is for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Initial Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Initial Guarantors,
on the one hand, and the Initial Purchasers, on the other hand, in connection
with the statements or omissions or inaccuracies in the representations and
warranties herein which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
benefits received by the Company and the Initial Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, in connection with the offering
of the Securities pursuant to this Agreement shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the
Securities pursuant to this Agreement (before deducting expenses) received by
the Company, and the total discount received by the Initial Purchasers bear to
the aggregate initial offering price of the Securities. The relative fault of
the Company and the Initial Guarantors, on the one hand, and the Initial
Purchasers, on the other hand, shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact or any such inaccurate
or alleged inaccurate representation or warranty relates to information supplied
by the Company and the Initial Guarantors, on the one hand, or the Initial
Purchasers, on the other hand, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission or inaccuracy.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

The Company, the Initial Guarantors and the Initial Purchasers agree that it
would not be just and equitable if contribution pursuant to this Section 9 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in this Section 9.

 

23



--------------------------------------------------------------------------------

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each director, officer, affiliate
and employee of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director and officer of the Company or the Initial Guarantors, and each person,
if any, who controls the Company or the Initial Guarantors with the meaning of
the Securities Act and the Exchange Act shall have the same rights to
contribution as the Company and the Initial Guarantors.

SECTION 10. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representative by notice given to the Company
if at any time: (i) trading or quotation in any of the Company’s securities
shall have been suspended or limited by the Commission or by the NYSE;
(ii) trading in securities generally on either the Nasdaq Stock Market or the
NYSE shall have been suspended or limited, or minimum or maximum prices shall
have been generally established on any of such quotation system or stock
exchange by the Commission or FINRA; (iii) a general banking moratorium shall
have been declared by any federal, New York or Oklahoma authorities; (iv) there
shall have occurred any outbreak or escalation of national or international
hostilities or any crisis or calamity, or any change in the United States or
international financial markets, or any substantial change or development
involving a prospective substantial change in United States’ or international
political, financial or economic conditions, as in the judgment of the
Representative is material and adverse and makes it impracticable or inadvisable
to proceed with the offering, sale or delivery of the Securities in the manner
and on the terms described in the Pricing Disclosure Package or to enforce
contracts for the sale of securities; and (v) the representation in Section 1(d)
is incorrect in any respect. Any termination pursuant to this Section 10 shall
be without liability on the part of (a) the Company or the Initial Guarantors to
any Initial Purchaser, except that the Company and the Initial Guarantors shall
be obligated to reimburse the expenses of the Initial Purchasers pursuant to
Sections 4 and 6 hereof, (b) any Initial Purchaser to the Company, or (c) any
party hereto to any other party except that the provisions of Sections 8 and 9
hereof shall at all times be effective and shall survive such termination.

SECTION 11. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Initial Guarantors, their respective officers and the several
Initial Purchasers set forth in or made pursuant to this Agreement will remain
in full force and effect, regardless of any investigation made by or on behalf
of any Initial Purchaser, the Company, the Initial Guarantors or any of their
employees, officers, directors, affiliates or any controlling person referred to
in Section 8, as the case may be, and will survive delivery of and payment for
the Securities sold hereunder and any termination of this Agreement.

 

24



--------------------------------------------------------------------------------

SECTION 12. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:

If to the Initial Purchasers:

Merrill Lynch, Pierce, Fenner & Smith

                      Incorporated

50 Rockefeller Plaza

NY1-050-12-01

New York, New York 10020

Facsimile: 646-855-5958

Attention: High Grade Transaction Management / Legal

with a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Facsimile: (212) 701-5800

Attention: Joseph A. Hall and Derek J. Dostal

If to the Company or the Initial Guarantors:

Continental Resources, Inc.

20 N. Broadway

Oklahoma City, Oklahoma 73102

Facsimile: (405) 234-9132

Attention: John Hart

with a copy to:

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas 77002

Facsimile: (713) 758-2222

Attention: David P. Oelman and Michael S. Telle

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser of other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

 

25



--------------------------------------------------------------------------------

SECTION 14. Authority of the Representative. Any action by the Initial
Purchasers hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by the Representative shall be binding
upon the Initial Purchasers.

SECTION 15. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 16. Governing Law Provisions.

THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED IN SUCH STATE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.

SECTION 17. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate principal amount of Securities which such defaulting
Initial Purchaser or Initial Purchasers agreed but failed or refused to purchase
does not exceed 10% of the aggregate principal amount of the Securities to be
purchased on such date, the other Initial Purchasers shall be obligated,
severally, in the proportions that the principal amount of Securities set forth
opposite their respective names on Schedule A bears to the aggregate principal
amount of Securities set forth opposite the names of all such non-defaulting
Initial Purchasers, or in such other proportions as may be specified by the
Initial Purchasers with the consent of the non-defaulting Initial Purchasers, to
purchase the Securities which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused to purchase on the Closing Date. If any
one or more of the Initial Purchasers shall fail or refuse to purchase
Securities and the aggregate principal amount of Securities with respect to
which such default occurs exceeds 10% of the aggregate principal amount of
Securities to be purchased on the Closing Date, and arrangements satisfactory to
the Initial Purchasers and the Company for the purchase of such Securities are
not made within 48 hours after such default, this Agreement shall terminate
without liability of any party to any other party except that the provisions of
Sections 4, 6, 8 and 9 hereof shall at all times be effective and shall survive
such termination. In any such case either the Initial Purchasers or the Company
shall have the right to postpone the Closing Date, as the case may be, but in no
event for longer than seven days in order that the required changes, if any, to
the Final Offering Memorandum or any other documents or arrangements may be
effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

 

26



--------------------------------------------------------------------------------

SECTION 18. No Advisory or Fiduciary Responsibility. Each of the Company and
each Initial Guarantor acknowledges and agrees that: (i) the purchase and sale
of the Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Initial
Guarantors, on the one hand, and the several Initial Purchasers, on the other
hand, and the Company and the Initial Guarantors are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated by this Agreement; (ii) in connection with each
transaction contemplated hereby and the process leading to such transaction each
Initial Purchaser is and has been acting solely as a principal and is not the
agent or fiduciary of the Company, Initial Guarantors or their respective
affiliates, stockholders, creditors or employees or any other party; (iii) no
Initial Purchaser has assumed or will assume an advisory or fiduciary
responsibility in favor of the Company or the Initial Guarantors with respect to
any of the transactions contemplated hereby or the process leading thereto
(irrespective of whether such Initial Purchaser has advised or is currently
advising the Company or the Initial Guarantors on other matters) or any other
obligation to the Company and the Initial Guarantors except the obligations
expressly set forth in this Agreement; (iv) the several Initial Purchasers and
their respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and the Initial
Guarantors and that the several Initial Purchasers have no obligation to
disclose any of such interests by virtue of any fiduciary or advisory
relationship; and (v) the Initial Purchasers have not provided any legal,
accounting, regulatory or tax advice with respect to the offering contemplated
hereby and the Company and the Initial Guarantors have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Initial Guarantors and the several
Initial Purchasers, or any of them, with respect to the subject matter hereof.
The Company and the Initial Guarantors hereby waive and release, to the fullest
extent permitted by law, any claims that the Company and the Initial Guarantors
may have against the several Initial Purchasers with respect to any breach or
alleged breach of fiduciary duty.

SECTION 19. Patriot Act. In accordance with the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the
Initial Purchasers are required to obtain, verify and record information that
identifies their respective clients, including the Company, which information
may include the name and address of their respective clients, as well as other
information that will allow the Initial Purchasers to properly identify their
respective clients.

SECTION 20. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

 

27



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, CONTINENTAL RESOURCES, INC. By:  

/s/ John D. Hart

Name:   John D. Hart Title:  

Senior Vice President, Chief

Financial Officer and Treasurer

BANNER PIPELINE COMPANY, L.L.C., as

Initial Guarantor

By:  

/s/ John D. Hart

Name:   John D. Hart Title:   Manager

CLR ASSET HOLDINGS, LLC, as Initial

Guarantor

By:  

Continental Resources, Inc., its

Member and Manager

By:  

/s/ John D. Hart

Name:   John D. Hart Title:  

Senior Vice President, Chief

Financial Officer and Treasurer



--------------------------------------------------------------------------------

THE MINERAL RESOURCES COMPANY, as

Initial Guarantor

By:  

/s/ John D. Hart

Name:   John D. Hart Title:   Vice President



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

                               INCORPORATED

Acting on behalf of themselves and as the Representative of the several Initial
Purchasers

By:  

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

      By:  

/s/ J. Lex Maultsby

      Name:   J. Lex Maultsby       Title:   Managing Director



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Aggregate Principal
Amount of Notes to be
Purchased  

Merrill Lynch, Pierce, Fenner & Smith

                      Incorporated

   $ 250,000,000  

Citigroup Global Markets Inc.

   $ 90,000,000  

J.P. Morgan Securities LLC

   $ 90,000,000  

Mizuho Securities USA LLC

   $ 90,000,000  

MUFG Securities Americas Inc.

   $ 90,000,000  

Wells Fargo Securities, LLC

   $ 90,000,000  

BBVA Securities Inc.

   $ 55,000,000  

DNB Markets, Inc.

   $ 55,000,000  

TD Securities (USA) LLC

   $ 55,000,000  

U.S. Bancorp Investments, Inc.

   $ 55,000,000  

BB&T Capital Markets, a division of BB&T Securities, LLC

   $ 40,000,000  

ING Financial Markets LLC

   $ 40,000,000     

 

 

 

Total

   $ 1,000,000,000  

 

A-1



--------------------------------------------------------------------------------

SCHEDULE B

 

1. Revolving Credit Agreement dated as of May 16, 2014 among Continental
Resources, Inc., as borrower, Banner Pipeline Company L.L.C., and CLR Asset
Holdings, LLC, as guarantors, Union Bank, N.A., as administrative agent, and the
other lenders party thereto

 

2. Amendment No. 1 dated May 4, 2015 to the Revolving Credit Agreement dated as
of May 16, 2014 among Continental Resources, Inc., as borrower, Banner Pipeline
Company L.L.C. and CLR Asset Holdings, LLC, as guarantors, the lenders party
thereto, and MUFG Union Bank, N.A., as Administrative Agent.

 

3. Term Loan Agreement dated as of November 4, 2015 among Continental Resources,
Inc., as borrower, and its subsidiaries Banner Pipeline Company, L.L.C. and CLR
Asset Holdings, LLC, as guarantors, and MUFG Union Bank, N.A., as Administrative
Agent, Bank of America, N.A., Citibank, N.A., JPMorgan Chase Bank, N.A. and
Mizuho Bank, LTD., as Co-Syndication Agents, and Compass Bank, Toronto Dominion
(Texas) LLC and U.S. Bank National Association, as Co-Documentation Agents, and
the other lenders party thereto

 

4. Indenture dated as of March 8, 2012, as amended, supplemented or otherwise
modified, among the Company, the Initial Guarantors and Wilmington Trust,
National Association, as trustee.

 

5. Indenture dated as of April 5, 2013, as amended, supplemented or otherwise
modified, among the Company, the Initial Guarantors and Wilmington Trust,
National Association, as trustee.

 

6. Indenture dated as of May 19, 2014, as amended, supplemented or otherwise
modified among the Company, the Initial Guarantors and Wilmington Trust,
National Association, as trustee.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT A-1

Form of Opinion of Crowe & Dunlevy, Oklahoma Counsel to the Company

December [    ], 2017

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

As representative of the Initial Purchasers

One Bryant Park

New York, New York 10036

 

  Re: [●]% Senior Notes due 2028 of Continental Resources, Inc.

Ladies and Gentlemen:

We have acted as Oklahoma counsel to Continental Resources, Inc., an Oklahoma
corporation (the “Company”), in connection with the offer and sale by the
Company of its [●]% Senior Notes due 2028 (the “Notes”), pursuant to that
certain Purchase Agreement dated December [    ], 2017 (the “Purchase
Agreement”), by and among the Company, Banner Pipeline Company, L.L.C., an
Oklahoma limited liability company (“Banner”), CLR Asset Holdings, LLC, an
Oklahoma limited liability company (“Asset Holdings”), and The Mineral Resources
Company, an Oklahoma corporation (“Mineral Resources”; Banner, Asset Holdings
and Mineral Resources are referred to collectively as the “Initial Guarantors”
and each individually an “Initial Guarantor”), and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as representative of the Initial Purchasers. The
Notes are guaranteed by the Initial Guarantors and have been issued under an
Indenture dated as of December [    ], 2017 (the “Indenture”), among the
Company, the Initial Guarantors and Wilmington Trust, National Association, as
trustee (the “Trustee”).

This opinion is being delivered to you at the request of the Company pursuant to
Section 5(d) of the Purchase Agreement. Capitalized terms used herein and not
otherwise defined have the meanings ascribed to them in the Purchase Agreement.

For purposes hereof, we have examined originals or copies, certified or
otherwise identified to our satisfaction, of: (i) the certificate of
incorporation or articles of organization, as applicable, and the bylaws or
limited liability company operating agreement, as applicable, of the Company and
each of the Initial Guarantors, each as amended to date (each such entity’s
“Organizational Documents”); (ii) the Purchase Agreement; (iii) the Indenture;
(iv) the Notes; (v) the Guarantees; (vi) the Registration Rights Agreement;
(vii) the DTC Agreement; (viii) certain resolutions of the board of directors of
the Company, of the sole member of Banner and Asset Holdings, and of the board
of directors of Mineral Resources relating to, among other matters, the
authorization, execution and delivery of the Purchase Agreement, the Indenture,
the Guarantees and the Registration Rights Agreement in the name of the Company
and/or the respective Initial Guarantors, as applicable, and the issuance and
sale of the Notes pursuant to the Purchase Agreement; and (ix) such other
certificates, statutes and other instruments and documents as we considered
appropriate for purposes of the opinions hereafter expressed. As to any facts
material to the opinions contained herein, we have made no independent
investigation of such facts and have relied, to the extent that we deem such
reliance proper, upon certificates of public officials and of one or more
officers of the Company.

 

Exhibit A-1-1



--------------------------------------------------------------------------------

In such examination, we (a) have assumed that all documents submitted to us as
originals are authentic, that all copies submitted to us conform to the
originals thereof, and that the signatures on all documents examined by us are
genuine, and (b) with respect to the opinions expressed in paragraphs 1 and 2
below as to the good standing and due qualification of the Company and the
Initial Guarantors in Oklahoma and various other states, have relied upon
certificates of good standing issued by the Secretary of State (or equivalent
public official) of such states as of a recent date. We have made such
additional investigations or inquiries as we have deemed appropriate or
necessary for the purposes of rendering these opinions.

On the basis of all of the foregoing and in reliance thereon, and upon
consideration of applicable laws, subject to the qualifications and limitations
described below, we are of the opinion that:

1. Each of the Company and the Initial Guarantors has been duly organized and is
validly existing and in good standing under the laws of the State of Oklahoma.

2. Each of the Company and the Initial Guarantors is duly qualified to do
business and is in good standing in each jurisdiction in which its ownership or
lease of property or the conduct of its businesses requires such qualification
and has all power and authority necessary to own or hold its properties and to
conduct the businesses in which it is engaged, except where the failure to be so
qualified or have such power or authority would not, individually or in the
aggregate, have a Material Adverse Effect. To our knowledge, the Company has no
subsidiaries other than the Initial Guarantors, Broadway Associates and
Flintlock Energy, Inc.

3. Each of the Company and the Initial Guarantors has full right, power and
authority to execute and deliver the Purchase Agreement and to perform its
obligations thereunder, and all action required to be taken by the Company and
the Initial Guarantors for the due and proper authorization, execution and
delivery of the Purchase Agreement and the consummation of the transactions
contemplated thereby has been duly and validly taken.

4. Each of the Company and the Initial Guarantors has full right, power and
authority to execute and deliver the Registration Rights Agreement and to
perform its obligations thereunder, and the Registration Rights Agreement has
been duly authorized, executed and delivered by the Company and the Initial
Guarantors.

5. Each of the Company and the Initial Guarantors has full right, power and
authority to execute and deliver the Indenture and to perform its obligations
thereunder, and the Indenture has been duly authorized, executed and delivered
by the Company and the Initial Guarantors.

6. The Company has full right, power and authority to execute and deliver the
Notes and to perform its obligations thereunder, and the Notes have been duly
authorized by the Company for issuance and sale pursuant to the Purchase
Agreement and the Indenture.

 

Exhibit A-1-2



--------------------------------------------------------------------------------

7. The Company has full right, power and authority to execute and deliver the
Exchange Notes and to perform its obligations thereunder, and the Exchange Notes
have been duly and validly authorized for issuance by the Company.

8. Each of the Initial Guarantors has full right, power and authority to execute
and deliver the Guarantees of both the Notes and the Exchange Notes and to
perform its obligations thereunder, and the Guarantees of both the Notes and the
Exchange Notes have been duly authorized by the Initial Guarantors for issuance
and sale pursuant to the Purchase Agreement or the Registration Rights
Agreement, as the case may be. The Indenture and the notations of Guarantees
affixed to the Notes have been duly executed by the Initial Guarantors.

9. The execution and delivery of the Purchase Agreement, the Registration Rights
Agreement, the DTC Agreement, the Securities, the Exchange Securities and the
Indenture by the Company and the Initial Guarantors and the performance by each
of the Company and the Initial Guarantors of its obligations thereunder:
(i) will not result in any violation of the provisions of the Organizational
Documents of the Company or the Initial Guarantors, (ii) will not conflict with
or constitute a breach of, or Default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or the Initial Guarantors pursuant to, any material agreement identified
on Annex A attached to this opinion, or (iii) to our knowledge, will not result
in any violation of any law, administrative regulation or administrative or
court decree of the State of Oklahoma applicable to the Company or the Initial
Guarantors, except in the case of clauses (ii) and (iii), for such conflict,
breach or violation that would not, individually or in the aggregate, have a
Material Adverse Effect, and except for the purposes of clause (iii), any
securities law or regulation.

10. To our knowledge, except as described in the Pricing Disclosure Package and
the Final Offering Memorandum, there are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company, any
of the Initial Guarantors or Broadway Associates is or may be a party or to
which any property of the Company, any of the Initial Guarantors or Broadway
Associates is or may be the subject which are required by the Exchange Act to be
disclosed in an annual report on Form 10-K or a quarterly report on Form 10-Q
and which are not so disclosed in the Pricing Disclosure Package and the Final
Offering Memorandum, and to our knowledge, no such investigations, actions,
suits or proceedings are threatened by any governmental or regulatory authority
or threatened by others.

The opinions expressed herein are subject to the following limitations,
qualifications and exceptions:

A. We are admitted to the practice of law in the State of Oklahoma. Our opinions
expressed herein are limited to the laws of the State of Oklahoma, and we do not
express any opinion concerning the law of any other jurisdiction.

B. This letter is being furnished to the Initial Purchasers for their sole use
and reliance and the use and reliance of their legal counsel in connection with
the Purchase Agreement and the transactions contemplated therein. This letter
may not be relied upon for any reason other than for the purpose for which it is
being furnished, nor is this letter to be relied upon

 

Exhibit A-1-3



--------------------------------------------------------------------------------

by any person other than the Initial Purchasers and their legal counsel. This
letter may not be quoted in whole or in part or otherwise referred to in any
other transaction and may not be filed or furnished to any other person or
governmental agency (except to the extent required by law) without our prior
written consent. Notwithstanding the foregoing, (i) the Trustee is entitled to
rely upon the opinions expressed in paragraphs 1, 2, and 5 through 8 of this
letter as if this letter were addressed to it, and (ii) Vinson & Elkins L.L.P.,
special counsel to the Company, is entitled to rely upon the opinions expressed
in paragraphs 1 through 8 of this letter as if this letter were addressed to it.

C. To the extent that any opinion made herein refers to our “knowledge,” such
opinion is based on the present knowledge of the attorneys in our firm who are
responsible for advising the Company in connection with the transactions
contemplated by the Purchase Agreement (after inquiry with others in our firm
who are advising or have advised the Company as to other matters, as we deemed
appropriate).

D. We have not relied upon, nor do we undertake for the purposes of the opinions
in this letter the responsibility to review, the records of any court or
administrative or governmental body to determine the existence of any judicial
or administrative proceeding, order, decree, writ or judgment.

E. The opinions expressed herein are rendered as of the date of this letter. We
assume no obligation to update or supplement this letter to reflect any facts or
circumstances that may hereafter come to our attention or any changes in the law
that may occur after the date hereof.

F. This letter is limited to the matters expressly stated herein, and no opinion
is implied or may be inferred beyond such matters. In particular and without
limiting the foregoing, we express no opinion regarding the validity, the
binding effect or the enforceability of any agreement against the Company or any
of the Initial Guarantors.

G. We understand that you are receiving a separate opinion letter dated the date
hereof from Vinson & Elkins L.L.P., special counsel to the Company. We assume no
responsibility for the opinions and statements contained therein.

 

Very truly yours, CROWE & DUNLEVY, A Professional Corporation By:  

                                                                       

 

Exhibit A-1-4



--------------------------------------------------------------------------------

EXHIBIT A-2

Form of Opinion of Vinson & Elkins L.L.P., Special Counsel for the Company

December [8], 2017

MERRILL LYNCH, PIERCE, FENNER & SMITH

                               INCORPORATED

As Representative of the several Initial Purchasers,

c/o Merrill Lynch, Pierce, Fenner & Smith

                              Incorporated

        One Bryant Park

        New York, New York 10036

Ladies and Gentlemen:

We have acted as counsel to Continental Resources, Inc., an Oklahoma corporation
(the “Company”), in connection with the sale of $[1,000,000,000] aggregate
principal amount of the Company’s [●]% Senior Notes due 2028 (the “Notes”).

This letter is being furnished to you pursuant to Section 5(d)(ii) of the
Purchase Agreement, dated November 13, 2017 (the “Purchase Agreement”), among
the Company, the Initial Guarantors (as defined in the Purchase Agreement) and
Merrill Lynch, Pierce, Fenner & Smith Incorporated as representative of the
several initial purchasers named in Schedule A thereto (the “Initial
Purchasers”), relating to the issuance and sale to the Initial Purchasers of the
Notes. The Notes are to be issued under an Indenture, dated as of December [8],
2017 (the “Indenture”), by and among the Company, the Initial Guarantors and
Wilmington Trust, National Association, as trustee (the “Trustee”). The Notes
will be guaranteed on a senior unsecured basis by the Initial Guarantors (the
“Guarantees” and together with the Notes, the “Securities”). Capitalized terms
used in this letter and not defined herein shall have the meanings assigned to
such terms in the Purchase Agreement.

We have examined originals, or copies certified or otherwise identified, of:

 

  (i) the Purchase Agreement;

 

  (ii) the Indenture;

 

  (iii) the Registration Rights Agreement;

 

  (iv) the Preliminary Offering Memorandum, dated December [4], 2017, including
the documents incorporated by reference therein (the “Preliminary Offering
Memorandum”), relating to the offering and sale of the Notes;

 

  (v) the Pricing Supplement, dated December [4], 2017 (the “Pricing Supplement”
and, together with the Preliminary Offering Memorandum, the “Pricing Disclosure
Package”), relating to the offering and sale of the Notes;

 

Annex-I-1



--------------------------------------------------------------------------------

  (vi) the Final Offering Memorandum, dated December [4], 2017, including the
documents incorporated by reference therein (the “Final Offering Memorandum,”
together with the Pricing Disclosure Package, the “Offering Memorandum”),
relating to the offering and sale of the Notes;

 

  (vii) the global certificates representing the Notes;

 

  (viii) certain other documents delivered to the Initial Purchasers on the
Closing Date;

 

  (ix) certificates of public officials and of officers and other
representatives of the Company and the Initial Guarantors; and

 

  (x) statutes and other instruments and documents as we have deemed necessary
or advisable for purposes of the opinions hereinafter expressed.

In giving the opinions set forth below, we have relied, without independent
investigation or verification, upon the certificates, statements or other
representations of officers or other representatives of the Company and the
Initial Guarantors with respect to the accuracy and completeness of the material
factual matters contained in such certificates, statements or other
representations. In making our examination, we have assumed that all signatures
on documents examined by us are genuine, all documents submitted to us as
originals are authentic and complete and all documents submitted to us as
certified or photostatic copies are true and correct copies of the originals of
such documents.

Based on the foregoing and subject to the qualifications and limitations set
forth below, we are of the opinion that as of the date hereof:

1. Assuming the due authorization, execution and delivery by each of the parties
thereto, the Indenture, including the Guarantees contained therein, constitutes
a valid and legally binding agreement of the Company and the Initial Guarantors,
enforceable against the Company and the Initial Guarantors in accordance with
its terms, subject to the Enforceability Exceptions (as defined below).

2. Assuming the due authorization, execution and delivery by each of the parties
thereto, the Registration Rights Agreement is the legally valid and binding
agreement of the Company and each Initial Guarantor, enforceable against the
Company and the Initial Guarantors in accordance with its terms, subject to the
Enforceability Exceptions (as defined below).

3. Assuming the due authorization and execution of the Notes by the Company, the
Notes, when executed, issued and authenticated in accordance with the terms of
the Indenture and delivered and paid for in accordance with the terms of the
Purchase Agreement, will be the legally valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to the Enforceability Exceptions (as defined below).

 

Exhibit A-2-2



--------------------------------------------------------------------------------

4. Assuming the due authorization and execution of the Company’s [●]% Senior
Notes due 2028 (the “Exchange Notes”) to be issued in exchange for the Notes
pursuant to the registered exchange offer contemplated by the Registration
Rights Agreement, the Exchange Notes and the Guarantees of the Exchange Notes,
when executed, issued and authenticated in accordance with the terms of the
Indenture and delivered in exchange for the Notes, will be the legally valid and
binding obligations of the Company and the Initial Guarantors, respectively,
enforceable against the Company and the Initial Guarantors, respectively, in
accordance with their respective terms, subject to the Enforceability Exceptions
(as defined below).

5. The statements in the Pricing Disclosure Package and the Offering Memorandum
under the caption “Description of Notes” insofar as they purport to describe or
summarize certain provisions of the Notes, the Guarantees, or the Indenture,
under the caption “Description of Other Indebtedness” insofar as they purport to
describe or summarize certain contracts and under the caption “Registration
Rights Agreement” insofar as they purport to describe or summarize certain
provisions of the Registration Rights Agreement, are accurate descriptions or
summaries in all material respects.

6. The statements in the Pricing Disclosure Package and the Offering Memorandum
under the caption “Certain United States Federal Income Tax Consequences,”
insofar as such statements purport to constitute summaries of United States
federal income tax law and regulations or legal conclusions with respect
thereto, are accurate summaries in all material respects, subject to the
assumptions and qualifications set forth therein.

7. The execution and delivery of the Purchase Agreement, the Indenture and the
Registration Rights Agreement and the issuance and sale of the Notes and the
Guarantees by the Company and the Initial Guarantors to you and the other
Initial Purchasers pursuant to the Purchase Agreement do not on the date hereof:
(i) result in the breach of or a default under any of the agreements listed on
Schedule A hereto (provided that we express no opinion as to compliance with any
financial or accounting test, or any limitation or restriction expressed as a
dollar (or other currency) amount, ratio or percentage in any of such
agreements); or (ii) violate any U.S. federal or New York State statute, rule,
or regulation, except that we express no opinion in this paragraph (g) as to the
applicability of any federal or state securities or Blue Sky laws, or any
federal or state antifraud laws, rules or regulations; or (iii) require any
consents, approvals, or authorizations to be obtained by the Company or the
Initial Guarantors from, or any registrations or qualifications to be made by
the Company or the Initial Guarantors with, any governmental authority under any
U.S. federal or New York State statute, rule or regulation applicable to the
Company and the Initial Guarantors except (A) as have been obtained or made or
(B) for such consents, approvals, authorizations, orders, registrations or
qualifications as may be required under applicable federal or state securities
or Blue Sky laws.

 

Exhibit A-2-3



--------------------------------------------------------------------------------

8. Neither the Company nor any Initial Guarantor is, and immediately after
giving effect to the sale of the Notes in accordance with the Purchase Agreement
and the application of the proceeds as described in the Offering Memorandum
under the caption “Use of Proceeds,” none of them will be required to be,
registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

9. Assuming (i) the accuracy of the representations and warranties and
compliance with the agreements of the Company contained in the Purchase
Agreement and (ii) the accuracy of your representations and warranties and
compliance with your agreements contained in the Purchase Agreement, no
registration of the Notes or the Guarantees under the Securities Act of 1933, as
amended, and no qualification of the Indenture under the Trust Indenture Act of
1939, as amended, is required for the purchase of the Notes by you or the
initial resale of the Notes by you, in each case, in the manner contemplated by
the Purchase Agreement, the Pricing Disclosure Package and the Offering
Memorandum. We express no opinion, however, as to when or under what
circumstances any Notes initially sold by you may be subsequently offered or
resold.

10. The documents incorporated by reference in each of the Pricing Disclosure
Package and the Offering Memorandum, when filed with the Securities and Exchange
Commission, appeared on their face to comply as to form in all material respects
with the requirements of the Securities Act or Exchange Act and the rules and
regulations of the Commission thereunder, as applicable; it being understood,
however, that we express no view with respect to (i) Regulation S-T; (ii) the
financial statements and related schedules, including the notes and schedules
thereto and the auditor’s report thereon any other financial or accounting
information; or (iii) information pertaining to oil and gas reserves, included
in, incorporated by reference in, or omitted from, such documents. For purposes
of this paragraph (j), we have assumed that the statements made in the Pricing
Disclosure Package and the Offering Memorandum are correct and complete.

In rendering the opinions expressed in paragraphs (a), (b), (c) and (d), we
express no opinion as to the enforceability of any provisions relating to:
(i) any failure to comply with requirements concerning notices, relating to
delay or omission to enforce rights or remedies or purporting to waive or affect
rights, claims, defenses or other benefits to the extent that any of the same
cannot be waived or so affected under applicable law; (ii) indemnities or
exculpation from liability to the extent prohibited by federal or state laws and
the public policies underlying those laws; (iii) requirements that all
amendments, waivers and terminations be in writing or the disregard of any
course of dealing between the parties; (iv) default interest, liquidated damages
and other possible penalty provisions; (v) the avoidance of the effect of any
fraudulent transfer, fraudulent conveyance laws or similar provisions of
applicable law by limiting the amount of a Guarantor’s obligation under the
Indenture or the Guarantees; or (vi) applicable bankruptcy, insolvency,
moratorium, fraudulent transfer or similar laws affecting the enforcement of
creditors’ rights generally and equitable principles and implied covenants of
good faith and fair dealing relating to enforceability (clauses (i) through
(vi) collectively, the “Enforceability Exceptions”).

 

Exhibit A-2-4



--------------------------------------------------------------------------------

The opinions set forth above are limited in all respects to the federal laws of
the United States and the laws of the State of New York. Various issues
pertaining to Oklahoma law are addressed in the opinions of Crowe & Dunlevy,
dated the date hereof and separately provided to you. We express no opinion with
respect to those matters herein, and to the extent elements of those opinions
are necessary to the conclusions express herein, we have, with your consent,
relied upon such opinions.

In addition, we have participated in conferences with representatives of the
Company and with representatives of its independent accountants and reserve
engineers and representatives of and counsel for the Initial Purchasers at which
conferences the contents of the Pricing Disclosure Package and the Final
Offering Memorandum and any amendment and supplement thereto and related matters
were discussed. Although we have not independently verified, are not passing
upon, and are not assuming any responsibility for or expressing any opinion
regarding the accuracy, completeness, or fairness of the statements contained
in, the Time of Sale Information and the Final Offering Memorandum (except to
the extent specified in paragraphs (e) and (f) above), based on the foregoing
participation in this transaction (and relying as to materiality as to factual
matters on officers, employees, and other representatives of the Issuers), no
facts have come to our attention that have caused us to believe that:

 

  (a) the Pricing Disclosure Package, as of the Time of Sale, contained any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; or

 

  (b) the Final Offering Memorandum, as of its date and as of the date hereof,
contained or contains any untrue statement of a material fact or omitted or
omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

except that in each case, we do not express any opinion or belief with respect
to (i) the financial statements and related schedules, including the notes and
schedules thereto and the auditor’s report thereon, (ii) any other financial or
accounting information; or (iii) information pertaining to oil and gas reserves,
in each case included in or omitted from the Pricing Disclosure Package and the
Final Offering Memorandum.

We express no opinion or statement as to any matter other than as expressly set
forth above, and no opinion or statement on any other matter may be inferred or
implied herefrom. The opinions and statements expressed herein are given as of
the date hereof, and we undertake no, and hereby disclaim any, obligation to
advise you of any change in any matter set forth herein.

The foregoing opinions and the statements above are being furnished only to you
solely for your benefit in connection with the closing under the Purchase
Agreement occurring today and, except with our prior written consent, are not to
be used, circulated, quoted, published or otherwise referred to or disseminated
for any other purpose or relied upon by any other person or entity.

 

Sincerely,

 

Exhibit A-2-5



--------------------------------------------------------------------------------

ANNEX I

Resale Pursuant to Regulation S.

Each Initial Purchaser understands that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

 

Annex-I-1



--------------------------------------------------------------------------------

ANNEX II

 

PRICING SUPPLEMENT   STRICTLY CONFIDENTIAL

LOGO [g502584g1202010900958.jpg]

CONTINENTAL RESOURCES, INC.

$1,000,000,000 4.375% Senior Notes due 2028

Dated: December 4, 2017

 

 

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated December 4, 2017. The information in this
Pricing Supplement supplements the Preliminary Offering Memorandum and
supersedes the information in the Preliminary Offering Memorandum to the extent
inconsistent with the information in the Preliminary Offering Memorandum.

The Notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), and are being offered only to qualified institutional
buyers pursuant to Rule 144A under the Securities Act and outside the United
States to non-U.S. persons in accordance with Regulation S under the Securities
Act.

 

Issuer:    Continental Resources, Inc. Security Type:    4.375% Senior Notes due
2028 (the “Notes”) Pricing Date:    December 4, 2017 Settlement Date:   
December 8, 2017 (T+4) Maturity Date:    January 15, 2028 Principal Amount:   
$1,000,000,000. The size of the offering has been increased from the
$750,000,000 aggregate principal amount reflected in the Preliminary Offering
Memorandum. Estimated Net Proceeds:    $988,100,000 Benchmark:    UST 2.250% due
November 15, 2027 Benchmark Price:    98-28 Benchmark Yield:    2.378% Spread to
Benchmark:    +200 bps

 

Annex-II-1



--------------------------------------------------------------------------------

Yield to Maturity:    4.375% Coupon:    4.375% Offering Price:    100.000% plus
accrued interest, if any, from December 8, 2017 Make-Whole Call:    At any time
prior to October 15, 2027 T+50 bps Par Call:    On or after October 15, 2027
Interest Payment Dates:    January 15 and July 15, beginning on July 15, 2018
Expected Ratings*:    Moody’s: (omitted) / S&P: (omitted) Joint Book-Running
Managers:   

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

Citigroup Global Markets Inc.

J.P. Morgan Securities LLC

Mizuho Securities USA LLC

MUFG Securities Americas Inc.

Wells Fargo Securities, LLC

Co-Managers:   

BBVA Securities Inc.

DNB Markets, Inc.

TD Securities (USA) LLC

U.S. Bancorp Investments, Inc.

BB&T Capital Markets, a division of BB&T Securities, LLC

ING Financial Markets LLC

Distribution:    144A and Regulation S with registration rights as set forth in
the Preliminary Offering Memorandum CUSIP and ISINNumbers:   

144A Notes: 212015 AR2 / US212015AR29

 

Reg S Notes: U21180 AF8 / USU21180AF87

 

* Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.

Other information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent affected by the
changes described herein.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these Notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg email or another communication system

 

Annex II-2